           Case 2:21-bk-12663-ER Doc 78 Filed 05/27/21                                             Entered 05/27/21 21:40:19                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 21-12663-ER
Hoplite, Inc.                                                                                                           Chapter 11
Hoplite Entertainment, Inc.
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 25, 2021                                                Form ID: pdf042                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 27, 2021:
Recip ID                 Recipient Name and Address
db                       Hoplite, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511
dbpos                  + Hoplite Entertainment, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 27, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 25, 2021 at the address(es) listed below:
Name                               Email Address
Aditi Paranjpye
                                   on behalf of Creditor One Light Media Capital LLC aparanjpye@cairncross.com,
                                   gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

Eve H Karasik
                                   on behalf of Creditor Kyle Anderson ehk@lnbyb.com

Eve H Karasik
                                   on behalf of Interested Party Kyle Anderson ehk@lnbyb.com

Faye C Rasch
                                   on behalf of Interested Party Courtesy NEF frasch@wgllp.com kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com

Hamid R Rafatjoo
                                   on behalf of Creditor Great Point Media hrafatjoo@raineslaw.com bclark@raineslaw.com
          Case 2:21-bk-12663-ER Doc 78 Filed 05/27/21                                     Entered 05/27/21 21:40:19                  Desc
                              Imaged Certificate of Notice                                Page 2 of 4
District/off: 0973-2                                           User: admin                                                           Page 2 of 2
Date Rcvd: May 25, 2021                                        Form ID: pdf042                                                      Total Noticed: 2
Hatty K Yip
                             on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov hatty.k.yip@usdoj.gov

Jeffrey I Golden
                             on behalf of Creditor Committee Official Committee of General Unsecured Creditors jgolden@wgllp.com
                             kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Kelly L Morrison
                             on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kevin P Montee
                             on behalf of Creditor VBG 6725 Sunset LLC kmontee@monteefirm.com

Luke N Eaton
                             on behalf of Creditor Bay Point Capital Partners II LP eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Philip A Gasteier
                             on behalf of Interested Party Courtesy NEF pag@lnbrb.com

Richard T Baum
                             on behalf of Debtor Hoplite Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum
                             on behalf of Debtor In Possession Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam
                             on behalf of Creditor Columbia State Bank tbehnam@polsinelli.com
                             tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 16
  Case 2:21-bk-12663-ER Doc 78 Filed 05/27/21                                          Entered 05/27/21 21:40:19                      Desc
                      Imaged Certificate of Notice                                     Page 3 of 4

Attorney or Party Name, Address, Telephone & FAX Nos.,                       FOR COURT USE ONLY
State Bar No. & Email Address
RICHARD T. BAUM
SBN 80889
11500 West Olympic Boulevard                                                                            FILED & ENTERED
Suite 400
Los Angeles, California 90064
310.277.2040 | fax 310.286.9525                                                                                MAY 25 2021
rickbaum@hotmail.com

                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY llewis     DEPUTY CLERK




                                                                                               CHANGES MADE BY COURT
     Individual appearing without attorney
     Attorney for: Debtor HOPLITE, INC.

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

In re:                                                                       CASE NO.: 2:21-bk-12663 ER
                                                                             CHAPTER: 11
HOPLITE, INC.,
                                                                                   ORDER RE GRANTING MOTION IN
                   Debtor,                                                        INDIVIDUAL CHAPTER 11 CASE TO
                                                                               AUTHORIZE DEBTOR-IN-POSSESSION TO
                                                                                    EMPLOY GENERAL COUNSEL
                                                                                           [11 U.S.C. § 327, LBR 2014-1]

                                                                                   No Hearing: LBR 9013-1(o)(3)
                                                                                   Hearing Information:
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             ADDRESS:


                                                              Debtor(s).


1. The court has considered the Notice of Motion and Motion In Individual Chapter 11 Case for Order Authorizing
   Debtor-in-Possession to Employ General Counsel and File Interim Fee Applications using procedure in LBR 9013-
   1(o) [Doc. No. 32].

2. The Motion was:                    Opposed                  Unopposed                 Settled by stipulation

3. Based upon the motion and supporting documents, and the findings and conclusions made at the hearing if a hearing
   was held, IT IS ORDERED THAT:

    a.        The Motion is granted pursuant to 11 U.S.C. § 327 and the Debtor-in-Possession is authorized to employ:
              RICHARD T. BAUM (General Counsel) effective on (date)July 22, 2019 April 3, 2021


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                 Page 1             F 2081-2.5.ORDER.EMPLOY.GEN.COUNSEL
     Case 2:21-bk-12663-ER Doc 78 Filed 05/27/21                                       Entered 05/27/21 21:40:19                      Desc
                         Imaged Certificate of Notice                                  Page 4 of 4
      b. General Counsel will seek compensation pursuant to 11 U.S.C.                           § 328 or         § 330

      c.      The Motion is denied.

4.          Notwithstanding 11 U.S.C. § 331, General Counsel may file interim fee applications in this case                                     days
            apart;

5.          General Counsel may use the procedures set forth in LBR 9013-1(o) regarding Notice of Opportunity to
            Request Hearing when requesting approval of interim fee applications in this case; and

6.          Other (specify): Employment is pursuant to 11 U.S.C. § 327, with compensation pursuant to 11 U.S.C. §§ 330
           & 331;

7.     The effective date of employment is April 1, 2021. April 3, 2021

The Debtor seeks to employ the Firm effective April 1, 2021, but did not submit an application for employment until May
3, 2021. 7KLV&RXUW¶VSROicy is to not approve an effective date of employment more than 30 days prior to the filing of the
employment application, absent a showing that nunc pro tunc approval of employment is appropriate. The nunc pro tunc
DSSURYDORIHPSOR\PHQW³VKRXOGEH OLPLWHGWRVLWXDWLRQVLQZKLFKµH[FHSWLRQDOFLUFXPVWDQFHV¶H[LVW´In re Atkins, 69 F.3d
 WK&LU ³7RHVtablish the presence of exceptional circumstances, professionals seeking retroactive
approval must satisfy two requirements: they must (1) satisfactorily explain their failure to receive prior judicial approval;
and (2) demonstrate WKDWWKHLUVHUYLFHVEHQHILWWHGWKHEDQNUXSWF\HVWDWHLQDVLJQLILFDQWPDQQHU´Id.; see also In re
Miller, 620 B.R. 637, 638 (E.D. Cal. Oct. 13, 2020) (finding that while Roman Catholic Archdiocese of San Juan, Puerto
Rico v. Acevedo Feliciano, __U.S. __, 6&W  ³SURKLELWVWKHFRXUWIURP DSSURYLQJWKHSURIHVVLRQDOV¶
employment nunc pro tunc, or effective on the date before employment is actually approved, it does not prohibit the
court from exercising its equitable discretion to compensate the professionals for pre-HPSOR\PHQWVHUYLFHV´  Because
the Debtor has not met the burden of establishing that nunc pro tunc employment is necessary, the effective date of
employment for the Firm will be April 3, 2021.

IT IS SO ORDERED.


                                                                          ###




               Date: May 25, 2021




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                                 Page 2             F 2081-2.5.ORDER.EMPLOY.GEN.COUNSEL
